                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                     EASTERN DIVISION AT COLUMBUS

In re: OHIO EXECUTION
 PROTOCOL LITIGATION,

                                                     :      Case No. 2:11-cv-1016

                                                            District Judge Edmund A. Sargus, Jr.
                                                            Magistrate Judge Michael R. Merz

This Order relates to
 James Tench and Willie Wilks




            ORDER GRANTING INTERVENTION AS OF RIGHT


        This consolidated capital § 1983 case is before the Court on Unopposed Motions to

Intervene by proposed Plaintiff-Intervenors Willie Wilks (ECF No. 2718) and James Tench (ECF

No. 2719). Tench and Wilks argue that, as death-sentenced individuals, they have significant

interest in the outcome of the instant case that may not be adequately protected by the existing

parties, none of whom would be prejudiced by their intervention (Motions, ECF No. 2718, PageID

134095; ECF No. 2719, PageID 134588).

        A motion to intervene is a non-dispositive pretrial matter on which an assigned Magistrate

Judge has authority to act.

        Noting the lack of opposition (Motions, ECF No. 2718, PageID 134095; ECF No. 2719,

PageID 134588) and finding that proposed Plaintiff-Intervenors meet the standards for intervention

of right, Fed.R.Civ.P. 24(a)(2), the Court GRANTS the Motions. Tench and Wilks are hereby

permitted to join in the litigation as Plaintiffs.
       IT IS SO ORDERED.



January 21, 2020.

                            s/ Michael R. Merz
                           United States Magistrate Judge
